This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Robert Troll Lynch.
The court coming now to consider its order of December 23, 1994, suspending respondent, Robert Troll Lynch, Attorney Registration No. 0039944, last known address in Cleveland, Ohio, from the practice of law in Ohio for six months pursuant to Gov.Bar R. V(6)(B)(3), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Robert Troll Lynch be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Lynch (1994), 71 Ohio St.3d 287, 643 N.E.2d 542.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.